Citation Nr: 0836442	
Decision Date: 10/23/08    Archive Date: 10/31/08

DOCKET NO.  06-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for skin cancer.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran served with the Arizona Air National Guard, and 
had active duty for training (ACDUTRA) from September 2002 to 
April 2003, and had active service  with the U.S. Air Force 
from October 1984 to February 1985 and from August 2003 to 
February 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied service connection for sleep 
apnea and skin cancer.

The Board notes that the veteran submitted a statement 
received by the Board on October 1, 2008.  This 
correspondence indicated that he wished to withdraw his 
appeal for sleep apnea.  Accordingly, the Board has not 
addressed sleep apnea in the decision below.


FINDING OF FACT

The veteran's skin cancer was not caused by or incurred 
during active service.


CONCLUSION OF LAW

Service connection for skin cancer is not established.  38 
U.S.C.A. §§ 101, 1101, 1110, 1111, 1112, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.303, 3.306, 3.307, 3.309, 3.655 (2007)


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 
38 C.F.R. § 3.6(a).  INACDUTRA includes duty (other than 
full-time duty) performed by a member of the National Guard 
of any State, under 32 U.S.C.A. §§ 316, 502, 503, 504, or 
505, or the prior corresponding provisions of law.  38 C.F.R. 
§ 3.6(d)(4) (2007).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).

Only service department records can establish if and when a 
person was serving on active duty, active duty for training, 
or inactive duty training.  Cahall v. Brown, 7 Vet. App. 232, 
237 (1994).  Service department records are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 
C.F.R. § 3.203, limiting the type of evidence accepted to 
verify service dates.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  If a preexisting 
disorder is noted upon entry into service, and the claimant 
brings a claim for service connection on the basis of 
aggravation under section 1153, the burden falls on the 
claimant to establish aggravation of the preexisting 
disorder.  Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. 
Cir. 2004).

The veteran contends that he developed skin cancer as a 
result of his job with the military, which was located in 
Arizona.  He stated that his job required that he work 
outside in the sun and that he was not allowed to wear a full 
brimmed hat.  

The Board notes that the veteran's enlistment medical exam 
from 1984 fails to show a diagnosis or indication of skin 
lesions or skin cancer.  A 1997 Report of Medical History, 
completed as periodic, non-fly evaluation, shows that the 
veteran reported cancer and that he had minor skin cancer, 
benign.  The medical provider examining the veteran made no 
comments regarding the skin cancer statement.  None of the 
service treatment records for the veteran's active duty from 
August 2003 to February 2004 show diagnosis of skin cancer or 
skin lesions.

The veteran had a VA examination in July 2004.  The examiner 
reviewed the claims file.  At that time, the veteran denied a 
history of skin cancer.  He reported a history of pre-
cancerous lesions that were burned off his arms and face.  
The examiner noted that the veteran had no rashes or new or 
unusual skin lesions.

In August 2006, the veteran had a dermatology consult.  He 
indicated that he had a family history of skin cancer, a 
personal history of actinic keratosis, and a history of 
excessive sun exposure.  

The veteran was concerned about some spots on his chest.  He 
was also concerned about a cheek papule that he continued to 
scratch off with it coming back many times in the past 
several years.  The diagnosis was actinic keratosis and a 
questionable lesion on the right side of the nose.  The 
dermatologist performed a biopsy on the veteran's nose and 
found that he had superficially invasive squamous cell 
carcinoma.  He had a procedure in September 2006 to remove 
the cancer.

A VA treatment record dated February 2007 indicates that the 
veteran's procedure to remove the squamous cell carcinoma 
left a well healed scar.  The veteran was ordered to follow 
up in one year.  The veteran does not currently have a 
diagnosis of skin cancer.

The Board notes that several records indicate that the 
veteran had a history of having actinic keratosis removed 
from his body prior to August 2006; however, no evidence has 
been submitted that supports these statements.  Based upon 
the evidence of record, the first medical evidence and 
diagnosis of a skin disorder was made at the dermatology 
consult in August 2006, well after separation from service.  
It was at that time that the veteran was diagnosed and 
treated for a skin cancer.  

Service treatment records fail to indicate treatment for skin 
cancer and the medical records dated subsequent to service 
fail to link skin cancer to the veteran's active service.  
There is no competent medical evidence linking the veteran's 
invasive squamous cell carcinoma to service.  

The veteran states that his cancer was caused by his job with 
the military and his exposure to the sun.  However, the 
veteran's employment did not constitute active duty for VA 
purposes as he was a civilian employee for the Arizona Air 
National Guard.  In addition, no evidence was provided to 
show a diagnosis of skin cancer or actinic keratosis during 
his employment or during his periods of ACDUTRA and 
INACDUTRA, if any, with the Arizona Air National Guard.  More 
importantly, as noted above, the first evidence of a medical 
diagnosis of actinic keratosis and skin cancer was made in 
August 2006, well after separation from service.  

The Board has considered the veteran's statements, including 
those in his letter of October 2008, however, where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the 
effect that the claim is plausible; lay assertions of medical 
evidence do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for skin cancer.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the claim, the doctrine is not for application.  38 
U.S.C.A. § 5107(b).  

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
In this case, although the notice provided did not address 
either the rating criteria or effective date provisions that 
are pertinent to the veteran's claims, such error was 
harmless given that service connection is being denied, and 
hence no rating or effective date will be assigned with 
respect to the claimed conditions.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2005 that fully addressed 
all three notice elements and was sent prior to the initial 
RO decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the claim and 
of the his and VA's respective duties for obtaining evidence.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records and service treatment records.  The veteran 
submitted statements and service treatment records.  The 
veteran was provided a VA examination in July 2004.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for skin cancer is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


